Citation Nr: 0841811	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-31 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina 


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease with radiculopathy and spondylosis (claimed as a 
low back strain/"low back disorder").

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral arthritis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral arthritis of the right knee.

4.  Entitlement to an effective date earlier than May 9, 2007 
for the award of a 50 percent rating for bilateral pes 
planus.

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active military service from June 
1975 to June 1978 and from November 1980 to March 1984.  Any 
other period of active duty service remains unverified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A February 2004 decision, in pertinent part, 
denied entitlement to increased ratings for left and right 
knee disabilities, entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders, and entitlement to service connection 
for bilateral fallen arches.  In an April 2006 rating 
decision, however, the RO granted service connection for 
bilateral pes planus.  The April 2006 action represents a 
full grant of the benefits sought as to the veteran's claim 
for service connection for bilateral fallen arches.

In an unappealed December 2000 rating decision, the RO denied 
entitlement to service connection for a right elbow disorder 
secondary to bilateral knee disabilities, and entitlement to 
service connection for low back pain.  In a September 2005 
written statement, the veteran raised new claims of 
entitlement to service connection for diabetes mellitus, 
headaches, and bilateral shoulder, elbow and leg disorders.  
In a September 2006 written statement he claimed entitlement 
to service connection for headaches, as well as entitlement 
to service connection for eye, low back, and bilateral ankle 
disorders.  

In an August 2007 rating decision, the RO denied service 
connection for headaches, diabetes mellitus, a left shoulder 
disorder, and bilateral ankle disorders.  As such, the claim 
to reopen the issue of entitlement to service connection for 
a right elbow disorder, and claims of entitlement to service 
connection for eye, right shoulder, left elbow, and bilateral 
leg disorders remain unadjudicated.  These latter issues are 
referred to the RO for appropriate development and 
adjudication.  

The August 2007 decision also denied service connection for a 
degenerative disc disease of the lumbar spine with 
radiculopathy and spondylosis of the lumbar spine (claimed as 
low back strain).  Where a prior claim for service connection 
has been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required.  
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (to the 
effect that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed diease or injury; and the two claims must be 
considered independently).  Hence, the Board will consider 
the veteran's claim of entitlement to service connection for 
a low back disorder on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran seeks ratings in excess of 10 percent for 
his service-connected left and right knee patellofemoral 
arthritis.  VA treatment records indicate that in August 
2004, a cane was issued to him.  When examined by VA in 
September 2004, he reported using a cane and wore bilateral 
knee sleeves.  Range of motion of from 0 to 105 degrees in 
the right knee and from 0 to 110 degrees in the left knee.  
When examined by VA in September 2005, range of motion of 
both knees was from 0 to 140 degrees, with pain at 90 
degrees.  X-rays were normal and there was no instability.  
When seen in the VA outpatient orthopedic clinic, in December 
2005, the veteran's gait was normal and there was no 
ligamentous laxity.  Range of motion was essentially full, 
with significant pain beyond 95 degrees of flexion in each 
knee.  The orthopedist diagnosed bilateral knee pain 
primarily patellofemoral.  

Notably, when examined by VA in January 2006, the veteran 
said he was unemployed secondary to his knee disabilities.  
Range of motion of the knees was from 0 to 70 degrees without 
pain and to 80 degrees of total range of motion.  There was 
no instability or crepitus.  Tenderness was noted.  The VA 
examiner opined that the severity of the veteran's knee 
disease was extreme and would preclude gainful employment.  

In a June 2007 written statement, the representative said 
that the veteran asserted that his knee disabilities worsened 
since the January 2006 VA examination.  As such, further VA 
examination is warranted to determine the current severity 
and all manifestations of the veteran's service-connected 
knee disabilities.

Second, the veteran claims entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  He is presently service-connected for 
his left and right knee disabilities, each evaluated as 10 
percent disabling, and bilateral pes planus, evaluated as 50 
percent disabling.  Records received from the Social Security 
Administration document that, in May 2002, he was determined 
to be unable to work and eligible for benefits.  He was found 
totally disabled due to anxiety-related disorders and, 
secondarily, to (amputation) late effects of musculoskeletal 
and connective tissue injuries.  The medical records 
considered by the Social Security Administration indicate 
that, in November 2001, the veteran sustained a work-related 
crush injury in which several fingers of his right hand were 
amputated after which he developed post-traumatic stress 
disorder.  The disorders for which the Social Security 
Administration granted disability benefits are currently not 
service connected. 

The Board believes the veteran should be examined by VA to 
determine the extent, if any, to which his service-connected 
left and right knee, and bilateral pes planus disabilities 
alone affect his ability to obtain and maintain substantially 
gainful employment.

Third, in an August 2007 rating decision the RO granted a 50 
percent rating for bilateral pes planus, effective from May 
9, 2007.  In an October 2007 statement, the veteran said he 
disagreed with the effective date assigned and stated that he 
submitted his claim in September 2006.  The Board construes 
the veteran's October 2007 statement as a timely notice of 
disagreement to the issue of entitlement to an effective date 
earlier than May 9, 2007 for the award of a 50 percent rating 
for bilateral pes planus.  This, of course, inherently 
includes the subissue whether an earlier effective date is 
warranted for a rating in excess of 10 percent between May 
13, 2003, i.e., the date service connection for pes planus 
was granted, and October 30, 2006, i.e., the date a 50 
percent rating was assigned for pes planus.  Accordingly, the 
Board is required to remand for the issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran seeks entitlement to service connection for a low 
back disorder.  That claim was denied by the RO in the August 
2007 rating decision.  The veteran submitted a timely notice 
of disagreement as to this determination and a statement of 
the case was issued by the RO in July 2008.  VA computer 
records document that his substantive appeal was received by 
the RO on August 26, 2008.  However, that signed form is not 
presently associated with the claims file.  It also appears 
that the veteran requested to testify during a personal 
hearing at the RO regarding that claim that will be scheduled 
in early 2009.  Thus, the Board is unable to consider his 
service connection low back claim until the substantive 
appeal is included in the claims file and his hearing is 
completed.

Finally, in October 2008, additional evidence was submitted 
directly to the Board without a waiver of initial 
consideration by the RO.  Due process demands further 
development.  38 C.F.R. § 20.1304 (2008).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should issue a statement of 
the case regarding the issues of 
entitlement to an effective date 
earlier than May 9, 2007 for the award 
of a 50 percent rating for bilateral 
pes planus that includes a summary of 
all relevant evidence and pertinent law 
and regulations.  Then, if, and only 
if, the veteran files a timely 
substantive appeal as to these issues, 
should this claim be returned to the 
Board. 

2.	The RO should obtain all VA medical 
records regarding the veteran's 
treatment for the period from July 2008 
to the present, and any additional 
private records identified by him.  If 
any records are unavailable, a note to 
that effect should be placed in the 
claims file and the veteran and his 
representative so notified in writing.

3.	The veteran should be advised by letter 
that he may submit any additional 
evidence he has, including physicians' 
written statements, in support of his 
claim for a TDIU.

4.	Then the veteran should be scheduled 
for a VA orthopedic examination 
performed by an orthopedist to 
determine the nature and extent of his 
bilateral patellofemoral arthritis, and 
to evaluate his pes planus.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail, including X-rays 
and range of motion studies.  The 
examiner should elicit all of the 
veteran's subjective complaints 
regarding his knee and foot 
disabilities, and offer an opinion as 
to whether there is adequate pathology 
to support the level of each complaint.

a.		In reporting the results of range 
of motion testing of the veteran's 
knees the examiner should identify 
any objective evidence of pain and 
to the extent possible, assess the 
degree of severity of any pain.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described.  If feasible, the 
examiner should assess the 
additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss each knee.

b.	The examiner should opine whether 
there would be additional limits 
on functional ability of the knees 
on repeated use or during flare-
ups and, to the extent possible, 
provide an assessment of the 
functional impairment on repeated 
use or during flare-ups.  If 
feasible, the examiner should 
assess the additional functional 
impairment on repeated use or 
during flare- ups in terms of the 
degree of additional loss of 
motion.

c.	The examiner should address the 
degree of any instability or 
subluxation in either knee.  The 
examiner should determine if 
either knee locks and, if so, the 
frequency of the locking.

d.	The examiner should address the 
extent to which bilateral knee and 
pes planus interfere with his 
ability to maintain employment.  
The examiner is to opine whether 
it is at least as likely as not 
that the veteran is unable to 
obtain or maintain a substantially 
gainful occupation as a 
consequence of his knee and 
bilateral pes planus disabilities 
alone.

e.	The rationale for all opinions 
expressed should be provided.  In 
rendering an opinion, the examiner 
is to address the January 2006 VA 
orthopedist's opinion discussed 
above.

5.	The RO is to notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for 
the examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

6.	The RO/AMC should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO/AMC must implement corrective 
procedures.

7.	The RO should associate the veteran's 
VA Form 1-9 received on August 26, 2008 
with the claims file and then undertake 
any additional action required 
regarding the veteran's claim for 
service connection for a low back 
disorder, including scheduling him for 
the requested personal hearing at the 
RO.

8.	Upon completion of the requested 
development above, the RO/AMC should 
readjudicate the claims of entitlement 
to increased ratings for bilateral knee 
disabilities and entitlement to a total 
disability evaluation based on 
individual unemployability due to 
service connected disorders. The RO/AMC 
is to make a determination based on the 
law and regulations in effect at the 
time of their decision, to include any 
further changes in Veterans Claims 
Assistance Act of 2000, and any other 
applicable legal precedent.  If the 
benefits sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




